IN THE SUPREME COURT OF THE STATE OF NEVADA


CHRISTOPHER VAN LEUVEN,                               No. 81566
Appellant,
VS.

PUBLIC EMPLOYEES RETIREMENT                             FILED
SYSTEM OF NEVADA; AND TOWN OF
PAHRUMP, AN UNINCORPORATED                              DEC 3 2021
TOWN AND POLITICAL SUBDIVISION                                A. BROWN
                                                             PREME COURT
OF NYE COUNTY, STATE OF
NEVADA,                                                       CLERK

Res ondents.

                       ORDER OF AFFIRMANCE

           This is an appeal from a district court order dismissing a

petition for a writ of mandamus in an employment matter. Eighth Judicial
District Court, Clark County; Timothy C. Williams, Judge.
           Appellant Christopher Van Leuven worked as a firefighter
paramedic for respondent Town of Pahrump (the Town). In January 2012,
the Town terminated Van Leuven's employment as discipline for his
involvement in an ambulance accident. Following an arbitration award
that required the parties to agree to a lesser disciplinary punishment than
termination, the parties entered into a settlement agreement. Under that
agreement, Van Leuven was rehired in April 2016 and provided back wages
from January 2012, when he was terminated, to March 2016.
           In 2017, Van Leuven filed a grievance against the Town after

noticing that it had not made contributions to respondent Public Employees'
Retirement System (PERS) on his behalf during the time his employment
was allegedly wrongfully terminated. The case again went to arbitration,
                    and the arbitrator concluded that the settlement agreement did not require
                    the Town to make PERS contributions for that period. Van Leuven
                    nevertheless obtained a letter from PERS determining, based on the
                    information Van Leuven submitted, that his return to work constituted a
                    retroactive reinstatement under NRS 286.435. Relying on that letter, Van
                    Leuven filed the underlying petition for a writ of mandamus against PERS,
                    seeking to compel PERS to obtain the disputed contributions from the
                    Town. The Town intervened, and both PERS and the Town filed motions to
                    dismiss, which the district court granted. This appeal followed.
                                Relying on the letter from PERS, Van Leuven argues that NRS
                    286.435 applies, and he is therefore entitled to writ relief. In opposition,
                    both the Town and PERS argue that NRS 286.435 cannot apply because the
                    arbitrator found that the agreement provided less-than-whole
                    reinstatement. PERS further contends that the letter it sent to Van Leuven
                    determining that he was retroactively reinstated should not be treated as
                    the agency's final determination on this issue because it was not aware of
                    the entire procedural history of this dispute at that time.




                          'In relevant part, NRS 286.435(1)(c) provides that an employee who
                    was "involuntarily terminated and who is thereafter reinstated
                    retroactively to employment with a participating public employer.. . . by the
                    terms of any settlement agreement[ ] shall pay . . . [the] employee
                    contributions which would have been made on the back pay awarded to
                    [him]." Under NRS 286.421(9), "[p]ublic employers . . . shall pay the entire
                    employee contribution for those employees who contribute to the Police and
                    Firefighters' Retirement Fund on and after July 1, 1981." Because Van
                    Leuven is a firefighter paramedic, the Town would have to pay his PERS
                    contributions if NRS 286.435 applied.
SUPREME COURT
        OF
     NEVADA
                                                          2
101 1947A    440.
            "A district court's decision to grant or deny a writ petition is
reviewed by this court under an abuse of discretion standard." DR Partners
v. Bd. of Cty. Commrs of Clark Cty., 116 Nev. 616, 621, 6 P.3d 465, 468
(2000). A writ of mandamus is available to compel a legal duty to act, but
only if the petitioner is legally entitled to have the act done, see NRS 34.160,
and "the petitioner has no other plain, speedy, and adequate remedy."
Walker v. Second Judicial Dist. Court, 136 Nev., Adv. Op. 80, 476 P.3d 1194,
1196 (2020). "A petitioner bears the burden of demonstrating that
extraordinary relief is warranted, and whether to consider a writ of
mandamus is ultimately within [the] court's discretion." Cameron v. Eighth
Judicial Dist. Court, 135 Nev. 214, 216, 445 P.3d 843, 844 (2019) (internal
citation omitted).
            A court will review an arbitrator's factual findings under "the
arbitrary-and-capricious standard [which] limits a reviewing court's
consideration to whether the arbitrator's findings are supported by
substantial evidence." Clark Cty. Educ. Ass'n v. Clark Cty. Sch. Dist., 122
Nev. 337, 342, 131 P.3d 5, 9 (2006). "Substantial evidence exists if a
reasonable person could find the evidence adequate to support the
[arbitrator]'s conclusion." Elizondo v. Hood Mach., Inc., 129 Nev. 780, 784,
312 P.3d 479, 482 (2013) (internal citation and quotation marks omitted).
            We conclude that the district court did not abuse its discretion
by denying Van Leuven's petition for writ of mandamus because Van
Leuven failed to establish that the district court had a clear duty to grant
Van Leuven's requested writ relief. Importantly, the arbitrator found "the
evidence established that the parties agreed that the [s]ettlement would
involve something less than a complete restoration to the status quo ante
with an adjustment made for disciplinary suspension." This factual finding



                                       3
is supported by substantial evidence. The settlement agreement
specifically listed the compensation Van Leuven would receive. And, it did
not include PERS contributions, even though Van Leuven's counsel initially
requested this be included in the agreement early in the negotiation
process. The Town's Human Resources Director testified about handling a
retroactively reinstated employee during the arbitration proceedings. Her
testimony indicates that such employees are not provided a lump sum but
rather her staff would make the payments per payroll period. Further, the
first arbitrator allowed the parties to agree upon a remedy—but the
arbitrator did not order the Town to make Van Leuven whole or provide him
with all back wages and benefits. Notably, too, PERS has since disavowed
its own determination that NRS 286.435 applies and asserts that it would
not have issued this determination had Van Leuven provided PERS with
the second arbitration award.
           Therefore, because the district court is bound by the factual
findings in the arbitration award—notably that the settlement agreement
did not include Van Leuven's PERS contributions and did not provide make-
whole relief—the district court did not err when it concluded that NRS
286.435 does not apply. Consequently, because NRS 286.435 does not




                                    4
                     apply, Van Leuven failed to establish that he is entitled to writ relief on this
                     basis. Accordingly, because the district court did not abuse its discretion by
                     dismissing Van Leuven's petition for a writ of mandamus, 2 we
                                  ORDER the judgment of the district court AFFIRMED.




                                                             eLLAt,tx, C.J.
                                              Hardesty


                                                                                             , J.
                     Pairaguirre                                 Stiglich


                                                                   CLIZt/Aa2A)
                     Cadish                                      Silver


                                                                                              J.
                     Pickering



                     cc:   Hon. Timothy C. Williams, District Judge
                           Law Office of Daniel Marks
                           Attorney General/Carson City
                           Downey Brand LLP
                           Eighth District Court Clerk




                           2 Inlight of this disposition, we need not address the remaining issues
                     raised on appeal.
SUPREME COURT
        OF
     NEVADA
                                                            5
(01 1447A    01§ND